Case 1:17-cv-00823-MN Document 320 Filed 10/28/19 Page 1 of 2 PageID #: 2291

                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

BIOGEN INTERNATIONAL GMBH                       )
and BIOGEN MA INC.,                             )
                                                )
                       Plaintiffs,              )
                                                )
         v.                                     )      C.A. No. 17-823-LPS
                                                )
PHARMATHEN S.A.,                                )      CONSOLIDATED
                                                )
                       Defendant.               )



                         NOTICE OF WITHDRAWAL OF COUNSEL

          PLEASE TAKE NOTICE that pursuant to D. Del. LR 83.7, the appearance of Shailendra

Maheshwari, on behalf of Defendant Pharmathen S.A. is hereby withdrawn.1 Pillsbury Winthrop

Shaw Pittman, LLP and Young Conaway Stargatt & Taylor, LLP shall continue as counsel of

record for Pharmathen S.A. in the above captioned matter.



    Dated: October 28, 2019                         YOUNG CONAWAY STARGATT
                                                     & TAYLOR, LLP

                                                    /s/ Pilar G. Kraman

                                                    Adam W. Poff (No. 3990)
                                                    Pilar G. Kraman (No. 5199)
                                                    Rodney Square
                                                    1000 North King Street
                                                    Wilmington, DE 19801
                                                    (302) 571-6600
                                                    apoff@ycst.com
                                                    pkraman@ycst.com

                                                    Attorneys for Pharmathen S.A.




1
    Admitted Pro Hac Vice August 6, 2018 (D.I. 144).
Case 1:17-cv-00823-MN Document 320 Filed 10/28/19 Page 2 of 2 PageID #: 2292



                                 CERTIFICATE OF SERVICE

                I, Pilar G. Kraman, Esquire, hereby certify that on October 28, 2019, I caused to

be electronically filed a true and correct copy of the foregoing document with the Clerk of the

Court using CM/ECF, which will send notification that such filing is available for viewing and

downloading to registered participants.

         I further certify that on October 28, 2019, I caused the foregoing document to be served

by e-mail upon the following counsel:

         Steven J. Balick                          James B. Monroe
         Andrew C. Mayo                            Sanya Sukduang
         ASHBY & GEDDES                            Li Feng
         500 Delaware Avenue, 8th Floor            Andrew E. Renison
         Wilmington, Delaware 19899                Jeanette M. Roorda
         (302) 482-3182                            Paul W. Browning
         sbalick@ashbygeddes.com                   Eric J. Fues
         amayo@ashbygeddes.com                     FINNEGAN, HENDERSON, FARABOW,
                                                   GARRETT & DUNNER, LLP
                                                   901 New York, Avenue, NW
                                                   Washington, DC 20001
                                                   (202) 408-4382
                                                   James.Monroe@finnegan.com
                                                   Sanya.Sukduang@finnegan.com
                                                   Li.Feng@finnegan.com
                                                   Andrew/Renison@finnegan.com
                                                   Jeanette.Roorda@finnegan.com
                                                   Paul.Browning@finnegan.com
                                                   Eric.Fues@finnegan.com
Attorneys for Plaintiff

                                            YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                             /s/ Pilar G. Kraman
                                            Pilar G. Kraman (No. 5199)
                                            Rodney Square
                                            1000 North King Street
                                            Wilmington, Delaware 19801
                                            (302) 571-6600
Dated: October 28, 2019                     pkraman@ycst.com

                                            Attorneys for Pharmathen S.A.



22265405.1
